Opinion issued April 22, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-00456-CR
———————————
ALBERT LEE KOONCE, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 232nd District Court  
Harris County, Texas

Trial Court Case No. 1134113
 

MEMORANDUM OPINION 
Appellant, Albert Lee Koonce, pleaded guilty, without an
agreed recommendation as to punishment with the State, to the offense of aggravated
sexual assault of a child.  The trial
court ordered a pre-sentence investigation report.  After a pre-sentence investigation hearing,
the trial court assessed punishment at confinement for 15 years.  Appellant filed a pro se notice of appeal.  We affirm.
          Appellant’s
counsel on appeal has filed a brief stating that the record  presents no reversible error, that the appeal
is without merit and is frivolous, and that the appeal must be dismissed or
affirmed.  See Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, (1967). The brief meets the requirements of Anders
by presenting a professional evaluation of the record and detailing why
there are no arguable grounds for reversal. 
Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573
S.W.2d 807, 810 (Tex. Crim. App. 1978). 
          Counsel
represents that he has served a copy of the brief on appellant.  Counsel also advised appellant of his right
to examine the appellate record and file a pro se brief.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  Having reviewed the record and counsel’s
brief, we agree that the appeal is frivolous and without merit and that there
is no reversible error.  See Bledsoe
v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).  
          We
affirm the judgment of the trial court and grant counsel’s motion to withdraw.[1]  Attorney J. Sidney Crowley must immediately
send the notice required by Texas Rule of Appellate Procedure 6.5(c) and file a
copy of that notice with the Clerk of this Court.
          We
deny as moot any pending motions.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and
Bland.
Do not publish. 
 Tex. R. App. P. 47.2(b).




[1]           Appointed counsel still has
a duty to inform appellant of the result of this appeal and that he may, on his
own, pursue discretionary review in the Texas Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d 824,
826-27 (Tex. Crim. App. 2005).